Citation Nr: 0824557	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-14 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for vertigo.

2.  Entitlement to a higher initial disability rating for 
chronic lumbar strain with degenerative changes and thoracic 
pain, evaluated as 10 percent disabling from February 1, 
2003, to October 16, 2006, and 20 percent disabling 
thereafter.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4.  Entitlement to service connection for disability of the 
thoracic spine.

5.  Entitlement to service connection for disability of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO in St. 
Louis, Missouri.  By that decision, the RO, in pertinent 
part, granted service connection for rupture of the left 
Achilles tendon, degenerative changes of the lumbar spine, 
tinnitus, vertigo, and bilateral hearing loss, and assigned 
evaluations therefor of 0, 0, 10, 10, and 0 percent, 
respectively.  The RO also denied service connection for 
tendonitis of the left elbow and for disabilities of thoracic 
spine, left great toe, and right shoulder.  After the veteran 
initiated an appeal, his case was transferred to the 
jurisdiction of the RO in Chicago, Illinois.  In March 2004, 
while the appeal was pending, the Chicago RO awarded 
10 percent ratings for the disabilities of the left Achilles 
tendon and lumbar spine, effective from the same date as the 
original awards.  Thereafter, in April 2004, the veteran 
filed a substantive appeal wherein, among other things, he 
continued to express dissatisfaction with the assigned 
evaluations.

The veteran's case was certified to the Board in February 
2006.  In May 2006, the Board granted a 20 percent evaluation 
for the disability of the veteran's left Achilles tendon; 
denied an initial compensable rating for bilateral hearing 
loss; and denied service connection for tendonitis of the 
left elbow and disability of the left great toe.  The Board 
stayed adjudication of the veteran's tinnitus claim, and the 
remaining issues on appeal (i.e., entitlement to an initial 
disability rating in excess of 10 percent for degenerative 
changes of the lumbar spine, entitlement to an initial 
disability rating in excess of 10 percent for vertigo, and 
entitlement to service connection for disabilities of the 
thoracic spine and right shoulder) were remanded for 
additional development.

In November 2007, while the case was in remand status, the RO 
increased the rating for vertigo to 30 percent, effective 
from the date of the original award.  Based on additional 
evidence received, the RO also recharacterized the veteran's 
low back disability as chronic lumbar strain with 
degenerative changes and thoracic pain and increased the 
rating therefor to 20 percent, effective from October 17, 
2006.  The prior determinations on the other remanded issues 
were confirmed and continued.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an initial disability rating in 
excess of 30 percent for vertigo and his entitlement to 
service connection for disability of the right shoulder.  For 
the reasons set forth below, the remaining issues on appeal 
(i.e., entitlement to a higher initial disability rating for 
chronic lumbar strain with degenerative changes and thoracic 
pain, entitlement to an initial disability rating in excess 
of 10 percent for tinnitus, and entitlement to service 
connection for disability of the thoracic spine) are being 
REMANDED for additional development.


FINDINGS OF FACT

1.  The veteran's vertigo is manifested by dizziness and 
occasional staggering; he is not service connected for 
Meniere's syndrome.

2.  The veteran complains of pain and limited motion in his 
right shoulder; no diagnosed or identifiable malady or 
disability of the right shoulder is currently shown.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 30 percent for vertigo have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.87, Diagnostic Code 6204 
(2007); Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159).

2.  The veteran does not a current disability of the right 
shoulder that was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007); 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish a higher evaluation for 
vertigo.  He also seeks to establish service connection for 
disability of the right shoulder.  He believes that he may 
have an impingement syndrome or rotator cuff tendonitis.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in October 2003, December 2003, and May 2006, the 
AOJ informed the veteran of the information and evidence 
required to substantiate his claims and of his and VA's 
respective duties for obtaining the information and evidence.  
He was also informed of the manner in which ratings and 
effective dates are assigned for awards of disability 
benefits.  Although the totality of the required notice was 
not provided until after the veteran's claims were initially 
adjudicated, the claims were subsequently re-adjudicated in a 
November 2007 supplemental statement of the case (SSOC), 
thereby correcting any defect in the timing of the notice.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  No further corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  It appears that all of the 
available service medical records have been obtained.  The 
veteran has been afforded VA examinations, reports of post-
service treatment have been associated with the file, and he 
has not responded to the AOJ's May 2006 request for 
additional information and/or releases pertaining to 
treatment he reportedly received for his disabilities during 
service.

The Board acknowledges that the veteran has questioned the 
adequacy of VA examinations he has received.  However, the 
Board has reviewed the reports of those examinations, and 
finds no reason to question the conclusions contained 
therein; at least with respect to the claims that are 
currently being decided.  Although the reports do not contain 
a recitation of every subjective complaint since enumerated 
by the veteran, the thrust of his complaints was noted in the 
reports.  The Board has no reason to believe that the 
examiners ignored or otherwise disregarded the veteran's 
particular complaints when making their final assessments, 
and the diagnostic conclusions contained in the reports 
appear to be well supported by objective clinical and 
radiological findings.  No further development action is 
necessary.



II.  The Merits of the Veteran's Claims

A.  Higher Initial Evaluation for Vertigo

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Vertigo evaluated under the criteria set forth at 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2007).  If the disorder is 
manifested by occasional dizziness, a 10 percent rating is 
warranted.  The maximum available rating, 30 percent, is 
warranted if the disorder is manifested by dizziness and 
occasional staggering.  Id.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 30 percent for vertigo.  As noted above, 
30 percent is the maximum rating available under Diagnostic 
Code 6204.  Although higher ratings are available for 
Meniere's syndrome-a condition manifested, in part, by 
vertigo, see 38 C.F.R. § 4.87, Diagnostic Code 6205-the 
veteran is not service connected for that condition.  
Accordingly, there is no basis for the assignment of a higher 
evaluation under the schedule.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The veteran's disability picture, characterized 
by symptoms of dizziness and occasional staggering, is fully 
contemplated by the schedular rating criteria.  There is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).

B.  Service Connection for Disability of the Right Shoulder

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for disability of the right shoulder.  Although 
the veteran contends that he has an identifiable disability 
of the right shoulder-manifested by, among other things, 
pain and limited motion-the record does not establish that 
he has the medical training necessary to offer competent 
opinions as to medical diagnosis.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer evidence that requires medical 
knowledge).  Moreover, the medical evidence of record does 
not support his contentions.  When the veteran was evaluated 
by VA in December 2002-near the time of his separation from 
service-the examining physician indicated that physical 
examination of the veteran's right shoulder was entirely 
normal, and that X-rays were also negative.  In short, no 
disability of the right shoulder was objectively identified.  
The findings on that examination are uncontradicted by the 
other contemporaneous medical evidence of record.  
Accordingly, because the weight of the evidence shows that 
the veteran does not have a current, objectively identifiable 
disability of the right shoulder, his claim for service 
connection must be denied.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.).


ORDER

An initial disability rating in excess of 30 percent for 
vertigo is denied.

Service connection for disability of the right shoulder is 
denied.


REMAND

Disabilities affecting the lumbar and thoracic spine are 
evaluated in accordance with VA's Schedule for Rating 
Disabilities, set out at 38 C.F.R. Part 4.  Amendments to the 
criteria governing the evaluation of such disabilities became 
effective on September 26, 2003, while the veteran's appeal 
was pending.  See Schedule for Rating Disabilities; The 
Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Because the 
change in law took effect during the pendency of his appeal, 
both the "old" and "new" criteria must be considered in 
evaluating his disability.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).

In November 2007, the RO recharacterized the veteran's 
service-connected low back disability to include chronic 
lumbar strain and manifestations of thoracic pain.  See 
Introduction, supra.  In discussing the evaluation(s) to be 
assigned for the recharacterized disability, the RO did not 
address whether the veteran was entitled to a higher 
evaluation under former Diagnostic Code 5295 (pertaining to 
lumbosacral strain) or to a separate evaluation under former 
Diagnostic Code 5291 (pertaining to limitation of motion of 
the dorsal spine).  This needs to be corrected.

When the RO last took adjudicatory action on this case in 
November 2007, it did not readjudicate the issue of the 
veteran's entitlement to disability of the thoracic spine.  
In the Board's view, although thoracic pain is now recognized 
as a manifestation of the veteran's service-connected chronic 
lumbar strain, the issue of his entitlement to service 
connection for a diagnosed or identifiable malady or 
disability of the thoracic spine, separate and apart from his 
chronic lumbar strain, is a matter that has been properly 
developed for appeal and remains pending.  Because the RO 
omitted that issue from its November 2007 readjudication, 
corrective action is required.

When this case was previously before the Board in May 2006, 
the Board noted that the veteran's claim for an initial 
rating in excess of 10 percent for tinnitus was subject to a 
stay.  That stay was lifted in July 2006.  Evidence has since 
been received that is arguably "pertinent" to the 
disposition of that claim.  Inasmuch as the RO has not 
formally considered it, a remand of that issue is also 
required.  38 C.F.R. §§ 19.9, 19.31 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to the claims remaining on 
appeal.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  Thereafter, take adjudicatory action on 
the veteran's claim for a higher initial 
disability rating for chronic lumbar strain 
with degenerative changes and thoracic pain, 
his claim for service connection for 
disability of the thoracic spine, and his 
claim for an initial disability rating in 
excess of 10 percent for tinnitus.  In so 
doing, consider whether he is entitled to a 
higher evaluation for his service-connected 
low back disorder under former Diagnostic 
Code 5295 (pertaining to lumbosacral strain) 
or to a separate evaluation under former 
Diagnostic Code 5291 (pertaining to 
limitation of motion of the dorsal spine).  
If any benefit sought remains denied, furnish 
an SSOC to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 4.14 and former 
Diagnostic Codes 5291 and 5295.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


